KELLER, J., dissenting.
I must respectfully dissent. The Board brought this case before us as an original action seeking a writ of mandamus/prohibition. As noted by the majority, such a writ is appropriate only if the lower court is acting outside its jurisdiction or if it is erroneously acting within its jurisdiction, and the aggrieved party will not have an adequate remedy on appeal. Hoskins v. Maricle, 150 S.W.3d 1, 10 (Ky.2004). I agree with the majority that: “The legislature has the authority to limit the circuit court’s subject matter jurisdiction.... ” Furthermore, I agree with the majority that the legislature did not divest the circuit court of jurisdiction by granting authority to hear teacher discipline claims to an administrative body. As set forth in KRS 23A.010, a circuit court retains jurisdiction over “all justiciable causes not exclusively vested in some other court.” KRS 161.790 gives authority to hear teacher discipline claims to an administrative body, not “some other court;” thus the circuit court retains jurisdiction over such claims.
However, I disagree with the majority’s conclusion that: “[o]ur case law strongly suggests that [the legislature] has [limited the circuit court’s jurisdiction] with respect to unexhausted administrative claims.” If the legislature has the power to limit subject matter jurisdiction, which it undoubtedly does, then it will do so. It will not leave it up to the courts to determine whether it has done so. While I agree that KRS 161.790 gives authority to the administrative body to hear teacher discipline claims, nothing in the statute delays the circuit court’s jurisdiction pending *480completion of the administrative process. If the legislature had wanted to delay the circuit court’s ability to assert its jurisdiction until the administrative process had been exhausted, it could have done so.
Rather than analyzing this as a jurisdictional question, I believe this case should be analyzed as a question of venue. As we stated in Dollar General Stores v. Smith, 237 S.W.3d 162, 166 (Ky.2007), “[Tjhere are fundamental distinctions between the concepts of jurisdiction and venue, the former relating to the power of courts to adjudicate and the latter relating to the proper place for the claim to be heard[.]” As noted above, the legislature did not divest the circuit courts of original jurisdiction over claims involving teacher discipline, nor did it specifically delay jurisdiction. What I believe the legislature did was to direct litigants to the “place” where they should first litigate their claims. Therefore, whether to grant relief does not fall within the first of the Hoskins prongs, but the second.
As the majority noted, the second Hos-kins prong requires a showing that the litigants do not have an adequate remedy by appeal. The Majority believes that “the adequacy of an appellate remedy is doubtful in this case.” According to the majority, forcing the parties to go forward with litigation will interfere “with the orderly administrative proceedings for which the General Assembly has so clearly provided.” However, we have addressed the adequacy of appellate review in cases involving venue previously, most recently in Fritsch v. Caudill, 146 S.W.3d 926, 928 (Ky.2004), wherein we held that “one aggrieved by a venue determination may not obtain a writ of prohibition, but must proceed by appeal from a final judgment!.]” Id. citing Pettit v. Raikes, 858 S.W.2d 171 (Ky.1993). As we noted in Fritsch,
Our case law is sufficient to permit relief in truly extraordinary situations. We are unwilling to undermine the authority of trial courts by opening the appellate door via extraordinary writs to every party claiming error during pre-trial proceedings and trial. As we said in Ison v. Bradley, [Ky., 333 S.W.2d 784, 786 (1960) ]: “By this proceeding, petitioners are attempting a premature appeal and seeking a precipitate decision of this Court on an interlocutory order. It takes a minimum of imagination to envision the utter confusion and chaos in the trial of cases if this Court should entertain original proceedings in cases of this character. The basis urged for so doing is the financial distress of litigants. This is not an uncommon status, however unwanted it may be, and is not confined to litigants. Thus, the delay incident to litigation and appeal by litigants who may be financially distressed cannot be considered as unjust, does not constitute irreparable injury, and is not a miscarriage of justice.”
Id. at 928-29 (footnote omitted).
I believe the majority opinion, by deeming this to be a jurisdictional question, opens a door to premature appeals in the guise of original writ actions. If this Court wishes to provide for a direct appeal in this type of case, which would otherwise be interlocutory and disallowed, it should do so as it did in Breathitt County Bd. Of Educ. v. Prater, 292 S.W.3d 883 (Ky.2009). Furthermore, I believe the majority opinion undermines our recent holdings drawing a bright line around the concept of jurisdiction. I see no reason to open that door or to alter that line; therefore, I would affirm.
SCOTT, J., joins